Title: To Alexander Hamilton from Oliver Wolcott, Junior, 25 December 1800
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Washington Decr. 25. 1800
Dr. sir
(Private)

I have recd. your favours of the 16th. & 17th. —that of the 16th I communicated to Mr. Marshall & Mr. Sedgwick; the first has yet expressed no ⟨op⟩inion; the last mentioned Gentleman has been inclined to support Mr. Burr & this I find appears to be a prevailing & increasing sentiment of the Federalists—with what degree of seriousness the intention is formed & whether it can succeed are ⟨po⟩ints upon which no opinion can be given—it will be well to bring the attention of our ⟨e⟩astern friends to the subject, that their ⟨i⟩deas may be seasonably communicated to the Gentlemen in Congress.
An attempt will be made to enact the new Judiciary Bill —it is probable that it will succeed—but what appointments shall we have?
You will be afflicted on reading the Treaty with France, Mr. Ellsworths health ⟨is⟩ I fear destroyed —he has resigned his office & the President has sported a nomination of Mr. Jay, who will n⟨ot⟩ accept the appointment—it is probable that the Treaty, will undergo some modification by the Senate,
yrs with great reg⟨ar⟩d

Oliv Wolcott
Alexander Hamilton Esqr
